         Case 1:21-cv-00399-N/A Document 10               Filed 09/09/21     Page 1 of 8




                UNITED STATES COURT OF INTERNATIONAL TRADE

__________________________________________x
                                          :
SMA SURFACES, INC. (F/K/A                 :
POLARSTONE US),                           :
                                          :
                        Plaintiff,        :
                                          :
                                          :                          Court No. 21-00399
      v.                                  :
                                          :
UNITED STATES,                            :
                                          :
                        Defendant.        :
__________________________________________x

                                         COMPLAINT

       Plaintiff SMA Surfaces, Inc. (f/k/a Polarstone US), by and through undersigned counsel,

hereby alleges and states as follows:

               ADMINISTRATIVE DETERMINATION TO BE REVIEWED

1.     Plaintiff brings this complaint to contest the final scope ruling issued by the U.S.

Department of Commerce, International Trade Administration (the “Department”), in the scope

inquiry of the Antidumping duty (“ADD”) and Countervailing duty (“CVD”) Orders on Quartz

Surface Products from the People’s Republic of China. See Memorandum from Jill E. Pollack,

Director, Office II, Antidumping and Countervailing Duty Operations, to James Maeder, Deputy

Assistant Secretary for Antidumping and Countervailing Duty Operations, Final Scope Ruling on

the Antidumping and Countervailing Duty Orders on Quartz Surface Products from the People’s

Republic of China: SMA Surfaces ( July 15, 2021) (“Final Scope Ruling”).
         Case 1:21-cv-00399-N/A Document 10               Filed 09/09/21     Page 2 of 8




                                        JURISDICTION

2.     This action is filed pursuant to 19 U.S.C. § 1516a(a)(2)(B)(vi) to contest the Final Scope

Ruling issued by the Department. This Court has jurisdiction over this action pursuant to 28

U.S.C. § 1581(c).

                                  STANDING OF PLAINTIFF

3.     Plaintiff is a U.S. importer of products subject to the Final Scope Ruling. Plaintiff

participated in the Department’s proceeding that resulted in the challenged determination and is

subject to the Final Scope Ruling. Therefore, Plaintiff is an interested party as described in 19

U.S.C. § 1677(9)(A) and has standing to bring this action pursuant to 28 U.S.C. § 2631(c) and 19

U.S.C. § 1516a(d).

                               TIMELINESS OF THE ACTION

4.     The contested Final Scope Ruling was dated July 15, 2021, and served by the Department

via ACCESS on interested parties on July 19, 2021. On August 11, 2021, Plaintiff filed its

Summons with this Court commencing this action within 30 days of the date of delivery of the

Final Scope Ruling. Therefore, both the Summons and Complaint have been timely filed

pursuant to Rules 3(a)(2) and 6(a) of the Rules of this Court and Section 516A(a)(2)(A)(ii) of the

Tariff Act, 19 U.S.C. § 1516a(a)(2)(A)(ii).

                                        BACKGROUND

5.      On July 11, 2019, the Department published ADD/CVD Orders on certain quartz surface

products from the People’s Republic of China. Certain Quartz Surface Products from the

People’s Republic of China: Antidumping and Countervailing Duty Orders, 84 Fed. Reg. 33053

(July 11, 2019) (“QSP Orders”).

6.     The Department defined the scope of the Quartz Surface Orders as follows:

                                                 2
         Case 1:21-cv-00399-N/A Document 10               Filed 09/09/21     Page 3 of 8




               The merchandise covered by the orders is certain quartz surface
               products.1 Quartz surface products consist of slabs and other
               surfaces created from a mixture of materials that includes
               predominately silica (e.g., quartz, quartz powder, cristobalite) as
               well as a resin binder (e.g., an unsaturated polyester). The
               incorporation of other materials, including, but not limited to,
               pigments, cement, or other additives does not remove the
               merchandise from the scope of the orders. However, the scope of the
               orders only includes products where the silica content is greater than
               any other single material, by actual weight. Quartz surface products
               are typically sold as rectangular slabs with a total surface area of
               approximately 45 to 60 square feet and a nominal thickness of one,
               two, or three centimeters. However, the scope of these orders
               includes surface products of all other sizes, thicknesses, and shapes.
               In addition to slabs, the scope of these orders includes, but is not
               limited to, other surfaces such as countertops, backsplashes, vanity
               tops, bar tops, work tops, tabletops, flooring, wall facing, shower
               surrounds, fire place surrounds, mantels, and tiles. Certain quartz
               surface products are covered by the orders whether polished or
               unpolished, cut or uncut, fabricated or not fabricated, cured or
               uncured, edged or not edged, finished or unfinished, thermoformed
               or not thermoformed, packaged or unpackaged, and regardless of the
               type of surface finish.

               In addition, quartz surface products are covered by the orders
               whether or not they are imported attached to, or in conjunction with,
               non-subject merchandise such as sinks, sink bowls, vanities,
               cabinets, and furniture. If quartz surface products are imported
               attached to, or in conjunction with, such non-subject merchandise,
               only the quartz surface product is covered by the scope.

               Subject merchandise includes material matching the above
               description that has been finished, packaged, or otherwise fabricated
               in a third country, including by cutting, polishing, curing, edging,
               thermoforming, attaching to, or packaging with another product, or
               any other finishing, packaging, or fabrication that would not
               otherwise remove the merchandise from the scope of the orders if
               performed in the country of manufacture of the quartz surface
               products.

               The scope of the orders does not cover quarried stone surface
               products, such as granite, marble, soapstone, or quartzite.


1
 Quartz surface products may also generally be referred to as engineered stone or quartz,
artificial stone or quartz, agglomerated stone or quartz, synthetic stone or quartz, processed stone
or quartz, manufactured stone or quartz, and Bretonstone®.
                                                 3
           Case 1:21-cv-00399-N/A Document 10              Filed 09/09/21     Page 4 of 8




                 Specifically excluded from the scope of the orders are crushed glass
                 surface products. Crushed glass surface products must meet each of
                 the following criteria to qualify for this exclusion: (1) the crushed
                 glass content is greater than any other single material, by actual
                 weight; (2) there are pieces of crushed glass visible across the
                 surface of the product; (3) at least some of the individual pieces of
                 crushed glass that are visible across the surface are larger than one
                 centimeter wide as measured at their widest cross-section (glass
                 pieces); and (4) the distance between any single glass piece and the
                 closest separate glass piece does not exceed three inches.

                 The products subject to the scope are currently classified in the
                 Harmonized Tariff Schedule of the United States (HTSUS) under
                 the following subheading: 6810.99.0010. Subject merchandise may
                 also enter under subheadings 6810.11.0010, 6810.11.0070,
                 6810.19.1200, 6810.19.1400, 6810.19.5000, 6810.91.0000,
                 6810.99.0080, 6815.99.4070, 2506.10.0010, 2506.10.0050,
                 2506.20.0010, 2506.20.0080, and 7016.90.10. The HTSUS
                 subheadings set forth above are provided for convenience and U.S.
                 Customs purposes only. The written description of the scope is
                 dispositive.

7.        On April 28, 2021, Plaintiff requested that the Department issue a scope ruling

confirming that three specific surface products identified as “Grey Concrete Leather,” “Andes,”

and “Twilight” are excluded from the scope of the QSP Orders based on satisfaction of the four

crushed glass surface products exclusion criteria contained in the scope.

8.        Plaintiff’s scope ruling request provided factual and documented evidence that detailed

how each of the three specific surface products were uniquely and separately excluded under the

four criteria of the crushed glass surface products exclusion contained in the scope of the QSP

Orders.

9.        Plaintiff’s scope ruling request alleged that none of the examples provided by Petitioner

Cambria Company LLC (“Petitioner”) in the Scope Clarification Request filed in the underlying

investigations on March 1, 2019 (the basis for the exclusion criteria) provided any evidence that

the distance between the “glass pieces larger than one cm” and the closest separate “glass pieces



                                                   4
          Case 1:21-cv-00399-N/A Document 10              Filed 09/09/21     Page 5 of 8




larger than one cm” did not exceed three inches. For example, for the fourth criterion, Plaintiff

documented with respect to the large glass chip pieces (which exceed 1-2 cm) used in the

production of the “Grey Concrete Leather,” and “Andes,” these pieces are visible on the surface,

and all of these “large glass chip” pieces are not separated by more than 3 inches from the next

“large glass chip piece,” whereas Plaintiff also documented the style “Twilight” has pieces of

glass larger than 1 cm across its surface, and these 1cm glass pieces are all within 3 inches of

another 1cm or larger glass piece.

10.    On May 14, 2021, Petitioner filed comments, without submitting factual or document

evidence, opposing Plaintiff’s request.

11.    On May 18, 2021, the Department extended its 45 day deadline for issuing a decision on

the scope ruling request to July 27, 2021.

12.    On July 15, 2021, the Department issued its Final Scope Ruling without issuing any

additional questions to Plaintiff.

13.    The Department’s ruling found that the three specific surface products, “Grey Concrete

Leather,” “Andes,” and “Twilight”, each met the first three criteria of the crushed glass scope

exclusion.

14.    The Department’s ruling found that the three specific products did not meet the fourth

criterion of the crushed glass scope exclusion based on the Department’s erroneous conclusion

that “not all one centimeter ‘glass pieces’ are within three inches of another one centimeter ‘glass

piece’ across the surface of the product.” Final Scope Ruling at 6.

                                     STATEMENT OF CLAIMS

                                             COUNT ONE

15.    Paragraphs 1 through 14 are adopted, incorporated and re-alleged here by reference.



                                                 5
         Case 1:21-cv-00399-N/A Document 10              Filed 09/09/21     Page 6 of 8




16.    The Department’s decision to include Plaintiff’s “Grey Concrete Leather” surface

product in the scope of the QSP Order is unsupported by substantial evidence on the record and

is otherwise not in accordance with law, insofar as documented evidence shows the “Grey

Concrete Leather” surface product is excluded from the scope of the QSP Orders based on the

crushed glass surface products exclusion criteria contained in the scope and are not included in

the scope of the QSP Order pursuant to 19 C.F.R. §§ 351.225(c) and (k).

                                         COUNT TWO

17.    Paragraphs 1 through 16 are adopted, incorporated and re-alleged here by reference.

18.    The Department’s decision to include Plaintiff’s “Andes” surface product in the scope of

the QSP Order is unsupported by substantial evidence on the record and is otherwise not in

accordance with law, insofar as documented evidence shows the “Andes” surface product is

excluded from the scope of the QSP Orders based on the crushed glass surface products

exclusion criteria contained in the scope and are not included in the scope of the QSP Order

pursuant to 19 C.F.R. §§ 351.225(c) and (k).

                                        COUNT THREE

19.    Paragraphs 1 through 18 are adopted, incorporated and re-alleged here by reference.

20.    The Department’s decision to include Plaintiff’s “Twilight” surface product in the scope

of the QSP Order is unsupported by substantial evidence on the record and is otherwise not in

accordance with law, insofar as documented evidence shows the “Twilight” surface product is

excluded from the scope of the QSP Orders based on the crushed glass surface products

exclusion criteria contained in the scope and are not included in the scope of the QSP Order

pursuant to 19 C.F.R. §351.225(c) and (k).




                                                6
         Case 1:21-cv-00399-N/A Document 10             Filed 09/09/21       Page 7 of 8




                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests that this Court:

(a)    Hold that the Department’s Final Scope Ruling was unsupported by substantial evidence

and otherwise not in accordance with law;

(b)    Remand the Final Scope Ruling with instructions to issue a new determination consistent

with this Court’s decision; and

(c)    Provide such other and further relief as this Court deems just and proper.

                                                    Respectfully submitted,

                                                    /s/ Erik D. Smithweiss
                                                    Erik D. Smithweiss
                                                    Kavita Mohan
                                                    Michael S. Holton
                                                    Jordan C. Kahn

                                                    GRUNFELD, DESIDERIO, LEBOWITZ
                                                    SILVERMAN & KLESTADT LLP
                                                    707 Wilshire Blvd STE 4150,
                                                    Los Angeles, CA 90017
                                                    (213) 624-1970
                                                    **
                                                    1201 New York Ave., NW, Suite 650
                                                    Washington, DC 20005
                                                    (202) 783-6881

                                                    Counsel to Plaintiff SMA Surfaces, Inc.
                                                    (f/k/a Polarstone US)

Dated: September 9, 2021



11273172_1




                                                7
         Case 1:21-cv-00399-N/A Document 10               Filed 09/09/21     Page 8 of 8


       CERTIFICATE OF SERVICE AND NOTICE TO INTERESTED PARTIES

                  SMA Surfaces, Inc. (f/k/a Polarstone US) v. United States
                                 CIT Court No. 21-00399

        Pursuant to Rule 3(f) of the Rules of the Court of International Trade, I certify that on
September 9, 2021, a copy of the foregoing Complaint was served upon the following
individuals and notified all the interested parties who were a party to the proceeding below, by
certified mail, return receipt requested:

UPON THE UNITED STATES                               On Behalf of Cambria Company LLC
Attorney-In-Charge                                   Luke A. Meisner
International Trade Field Office                     Schagrin Associates
Commercial Litigation Branch                         900 7th Street, NW
U.S. Department of Justice                           Suite 500
Room 346                                             Washington, DC 20001
26 Federal Plaza
New York, New York 10278                             On Behalf of the People’s Republic of
                                                     China
Director, Civil Division                             Yangfan Xie
Commercial Litigation Branch                         Embassy of the Peoples Republic of
U.S. Department of Justice                           China
1100 L Street, NW                                    Economic and Commercial Office
Washington, DC 20530                                 2133 Wisconsin Avenue, NW
                                                     Washington, DC 20007
UPON THE U.S. DEPARTMENT OF
COMMERCE
General Counsel
U.S. Department of Commerce
14th Street & Constitution Avenue, NW
Washington, DC 20230

Evangeline Keenan
Director, APO/Dockets Unit
U.S. Department of Commerce
14th Street & Constitution Avenue, NW
Room 18022
Washington, DC 20230




                                                             /s/ Erik D. Smithweiss
                                                             Erik D. Smithweiss
